                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:20-cr-52
  v.                                             )
                                                 )        Judge Travis R. McDonough
  BOBBY FAIRBANKS                                )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER



          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 26) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

 to Counts One and Three of the five count Indictment; (2) accept Defendant’s guilty plea to

 Counts One and Three of the five count Indictment; (3) adjudicate Defendant guilty of Count

 One—possession with intent to distribute a mixture and substance containing a detectable

 amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and Count

 Three—possession of a firearm in furtherance of a drug trafficking crime in violation of 21

 U.S.C. § 924(c)(1)A)(i); and (4) order that Defendant remain in custody pending sentencing or

 further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 26) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not guilty plea to Counts One and Three of the five
          count Indictment is GRANTED;




Case 1:20-cr-00052-TRM-CHS Document 27 Filed 08/04/21 Page 1 of 2 PageID #: 65
    2. Defendant’s plea of guilty to Counts One and Three of the five count Indictment is
       ACCEPTED;

    3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute a mixture
       and substance containing a detectable amount of methamphetamine in violation of 21
       U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

    4. Defendant is hereby ADJUDGED guilty of possession of a firearm in furtherance of a drug
       trafficking crime in violation of 21 U.S.C. § 924(c)(1)(A)(i); and

    5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in
       this matter which is scheduled to take place on December 10, 2021, at 9:00 a.m.

    SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                    2
Case 1:20-cr-00052-TRM-CHS Document 27 Filed 08/04/21 Page 2 of 2 PageID #: 66
